Citation Nr: 1219906	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  12-04 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


ISSUE

Entitlement to a higher initial rating for jungle rot (unspecified skin infection of the feet and legs), evaluated as noncompensably disabling from October 30, 2007, to September 19, 2011, and as 10 percent disabling from September 20, 2011. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from November 1943 to August 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating action of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Specifically, in that decision, the AMC granted service connection for jungle rot (unspecified skin infection of the feet and legs) and evaluated it as noncompensably disabling from October 30, 2007.  Following receipt of notification of that decision, the Veteran perfected a timely appeal with respect to the noncompensable rating initially assigned to this now service-connected disability.  

During the current appeal, and specifically by a February 2012 rating action the Regional Office (RO) in Indianapolis, Indiana awarded a compensable evaluation of 10 percent for the service-connected skin disorder, effective from September 20, 2011.  As the Veteran has not expressed satisfaction with this grant, his claim for an initial higher rating for this service-connected disability remains on appeal.  Further, in light of the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Indianapolis, Indiana.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA skin examination in September 2011.  Since then, evidence has been submitted suggesting that the symptomatology associated with his skin disorder may have worsened.  Specifically, in an October 2011 statement, the Veteran's private treatment provider, B.J.H, notes that the Veteran experiences flareups of his skin disorder that limit his ability to stand for extended periods of time.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  

In addition, in a January 2011 statement, the Veteran's VA physician indicated that the Veteran's scalp is affected by a similar skin disorder.  Significantly, however, none of the medical records currently associated with the Veteran's file provide any discussion as to whether any dermatological problems of his scalp are the result of, or otherwise associated with, his service-connected jungle rot.  This matter should be clarified on remand.  

It appears that the Veteran receives continuous treatment from his private treatment provider, B.J.H.  Thus, pertinent ongoing treatment records, dated from November 2010, should be obtained and associated with the claims folder on remand.

Finally, the Board notes that post-service treatment records from the VA "Illiana" Health Care System (HCS) in Danville, Illinois have been obtained.  The most recent records from this facility are dated January 2012.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA "Illiana" HCS in Danville, Illinois, and request that all records of the Veteran's treatment at that facility since January 2012 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any necessary authorization from the Veteran, contact B.J.H. and request that all records of her treatment of the Veteran for a skin disorder since November 2010 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

3.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his jungle rot (unspecified skin infection of the feet and legs).  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation should be made in the evaluation report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

The examiner must examine the Veteran's scalp.  For any skin disorder identified on the Veteran's scalp, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder is related to the service-connected jungle rot (unspecified skin infection of the feet and legs).  If there is no skin disorder currently observable on the Veteran's scalp, the examiner should make his or her determination based upon the Veteran's description of the skin disorder and the VA clinical notes referencing a skin disorder of the scalp.  If the Veteran is found to have a skin disorder of his scalp that is associated with his service-connected jungle rot, the examiner should provide a discussion of the nature and extent of the dermatological problems of the Veteran's scalp.  

Further, the examiner should identify the nature, frequency, and severity of all current manifestations of the service-connected jungle rot.  In particular, the examiner must provide specific findings as to the percentage of the Veteran's entire body affected by this disorder, as well as the percentage of the exposed areas of his body that are affected by this disorder.  The examiner is also asked to state the area affected by the Veteran's skin disorder in terms of square inches.

In addition, the examiner must also indicate the total duration in weeks of the Veteran's treatment with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs in the past 12 month period.  If the Veteran's use of such therapy has been constant or near-constant, the examiner should so state.  In this regard, the examiner's attention is invited to the VA clinical notes reflecting a prescription and subsequent refills of topical corticosteroids.  

Moreover, the examiner is asked to opine as to any functional effects that solely the service-connected jungle rot has on the Veteran's daily life/activities-and without regard to any nonservice-connected diabetic foot condition that he may have.  

4.  Thereafter, readjudicate the issue of entitlement to a higher initial rating for jungle rot (unspecified skin infection of the feet and legs), evaluated as noncompensably disabling from October 30, 2007, to September 19, 2011, and as 10 percent disabling from September 20, 2011.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

